Exhibit 99.1 FIRST PACTRUST BANCORP, INC. ANNOUNCES 3rd QUARTER 2012 RESULTS IRVINE, CA, November 8, 2012 – First PacTrust Bancorp (NASDAQ: BANC) (“First PacTrust” or the “Company”), the holding company for Pacific Trust Bank and Beach Business Bank, today announced results for the quarter and the nine months ended September 30, 2012.For the quarter, the Company reported net income of $9.5 million and net income available to common shareholders of $9.2 million, or $0.79 per share.For the nine months ended September 30, 2012, the Company reported net income of $9.2 million and net income available to common shareholders of $8.1 million, or $0.70 per share. During the third quarter, the Company completed its acquisitions of Beach Business Bank and Gateway Business Bank. Transaction-related costs and severance payments related to executive management departures during the period resulted in approximately $4.2 million in expense recognized during the third quarter of 2012. The Company recognized a preliminary bargain purchase gain of $12.1 million related to the Gateway Business Bank acquisition and recorded goodwill of $7.1 million related to the Beach Business Bank acquisition during the third quarter of 2012. In conjunction with these acquisitions, the Company also recorded other intangible assets carried at $5.8 million at September 30, 2012, after third quarter 2012 amortization of $0.3 million. These other intangible assets included core deposit intangibles of $4.5 million for Beach and $0.7 million for Gateway and trade name intangibles of $1.0 million. Steven Sugarman, Chief Executive Officer, commented: “We are pleased to have closed the acquisitions of Beach Business Bank and Gateway Business Bank. This quarter demonstrates First PacTrust’s increased core earnings power as it passes $1.6 billion in assets. We seek to further enhance core earnings by closing on the acquisition of The Private Bank of California, targeted to occur in the second quarter of 2013, and by completing the integration of our current two banking subsidiaries into a single, fully integrated commercial bank.” The Company’s total assets increased by $555 million from $1.1 billion at June 30, 2012 to finish the third quarter of 2012 at $1.7 billion. The Company’s net interest margin for the third quarter of 2012 was 4.02% and its cost of interest-bearing deposits was 0.53%. Non-interest income for the quarter climbed to $19.5 million including the bargain purchase gain. Growth in non-interest income was enhanced by the acquisition of Mission Hills Mortgage Bankers on August 18, 2012, as a part of the Gateway acquisition.Mission Hills Mortgage originated approximately $110 million in single-family residential loans per month during the third quarter. After consolidation of the net deferred tax assets of Beach Business Bank and Gateway Business Bank, the Company has recorded a net deferred tax asset of $7.4 million, net of a valuation allowance of $7.0 million as of September 30, 2012. The Company will continue to evaluate this valuation allowance each quarter. During the third quarter of 2012, the Company announced the planned acquisition of The Private Bank of California, a $600 million (assets) bank headquartered in Century City, CA. During the third quarter of 2012, the Company also reported a quarterly dividend of $0.12 per common share, paid on October 1, 2012. The Company plans to discuss its third quarter earnings, among other items, at its Investor Day on November 9, 2012, from 9:00 a.m. to 1:00 p.m., Pacific Time. All interested parties are welcome to attend the event at the Riviera Country Club in Los Angeles, CA or via live audio at www.firstpactrust.com or conference call at 866-503-8728, event code 68806439. Excerpts from the Investor Day Presentation relating to third quarter earnings are available on the www.firstpactrust.com website. About First PacTrust Bancorp Based in Irvine, CA, First PacTrust Bancorp, Inc. is the $1.6-billion multi-bank holding company of Pacific Trust Bank and Beach Business Bank, which together operate 19 banking offices in Los Angeles, Orange, San Diego and Riverside counties, and 23 loan production offices in California, Arizona, Oregon and Washington. PacTrust Bank gives customers convenient account access choices through 30,000 surcharge-free ATM locations nationwide, as well as mobile, online and telephone banking. PacTrust Bank and Beach Business Bank provide a full range of deposit and loan services tailored to meet the needs of small-to-mid-sized businesses, professionals and individuals. Forward-Looking Statements This press release includes forward-looking statements within the meaning of the “Safe-Harbor” provisions of the Private Securities Litigation Reform Act of 1995. These statements are necessarily subject to risk and uncertainty and actual results could differ materially from those anticipated due to various factors, including those set forth from time to time in the documents filed or furnished by First PacTrust with the Securities and Exchange Commission. You should not place undue reliance on forward-looking statements and the Company undertakes no obligation to update any such statements to reflect circumstances or events that occur after the date on which the forward-looking statement is made. Source: First PacTrust Bancorp, Inc. Investor Relations Inquiries: First PacTrust Bancorp, Inc. Richard Herrin, 949-236-5300 Media Inquiries: Sitrick And Company Thomas S. Mulligan, 212-573-6100 First PacTrust Bancorp, Inc. Consolidated Statements of Financial Condition (In thousands of dollars except share and per share data) (Unaudited) ASSETS September30, December31, Cash and due from banks $ $ Interest-bearing deposits Federal funds sold — Total cash and cash equivalents Time deposits in financial institutions — Securities available for sale Federal Home Loan Bank and Other Bank stock, at cost Loans receivable, net of allowance of $12,379 at September30, 2012 and $12,780 at December31, 2011 Loans held for sale — Servicing rights, net — Accrued interest receivable Other real estate owned (OREO), net Premises and equipment, net Bank owned life insurance investment Prepaid FDIC assessment Deferred income tax Goodwill — Other intangible assets, net — Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Noninterest-bearing demand $ $ Interest-bearing demand Money market accounts Savings accounts Certificates of deposit Total deposits Advances from Federal Home Loan Bank Notes payable, net — Reserve for loss reimbursements on sold loans — Accrued expenses and other liabilities Total liabilities Commitments and contingent liabilities — — SHAREHOLDERS’ EQUITY Preferred stock, $.01 par value per share, $1,000 per share liquidation preference for a total of $32,000; 50,000,000 shares authorized, 32,000 shares issued and outstanding at September30, 2012 and December31, 2011 Common stock, $.01 par value per share, 196,863,844 shares authorized; 0 shares issued and 0 shares outstanding at September30, 2012; 11,756,636 shares issued and 10,581,704 shares outstanding at December31, 2011 Class B non-voting non-convertible Common stock, $.01 par value per share, 3,136,156 shares authorized; 0 shares issued and outstanding at September30, 2012 and 1,054,991 shares issued and outstanding at December31, 2011 11 11 Additional paid-in capital Retained earnings Treasury stock, at cost (September 30, 2012-0 shares, December31, 2011-1,174,932 shares) ) ) Accumulated other comprehensive income/(loss), net ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ First PacTrust Bancorp, Inc. Consolidated Statements of Income and Comprehensive Income/(Loss) (In thousands of dollars except share and per share data) (Unaudited) Threemonthsended September 30, Ninemonthsended September 30, Interest and dividend income Loans, including fees $ Securities Dividends and other interest-earning assets 86 49 Federal funds sold — Total interest and dividend income Interest expense Savings 95 NOW 18 50 Money market 62 Certificates of deposit Federal Home Loan Bank advances 74 92 Capital leases 2 — 4 — Notes payable — — Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Customer service fees Mortgage loan prepayment penalties 46 54 62 80 Loan servicing income — — Income from bank owned life insurance 69 77 Net gain/(loss) on sales of securities available for sale ) ) Net gains on mortgage banking activities — — Net gain on sales of loans 59 — — Bargain purchase gain — — Other 35 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment Advertising 71 Professional fees Stationery paper, supplies, and postage Data processing ATM costs 93 81 FDIC assessments Provision for loss reimbursements on sold loans — — Loan servicingand foreclosure expense 83 Operating loss on equity investment 76 79 OREO valuation allowance 36 Net (gain)/loss on sales of other real estate owned 42 ) Amortization of intangible assets — — Other general and administrative Total noninterest expense Income before income taxes Income tax expense/(benefit) ) ) Net income $ Preferred stock dividends Net income available to common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ Other comprehensive income, before tax: Change in net unrealized gains on securities: Net unrealized holding gains arising during the period ) ) Less: reclassification adjustment for (gains)/losses included in net income 12 ) 83 ) Net unrealized gains, net of reclassification adjustments ) ) Income tax expense/(benefit) related to items of other comprehensive income ) ) Total other comprehensive income/(loss), net of tax ) ) Comprehensive income/(loss) $ $ ) $ $ ) FIRST PACTRUST BANCORP, INC. SELECTED QUARTERLY FINANCIAL DATA (Amounts in thousands, except share and per share data) September June March December September June Balance sheet data, at quarter end: Total assets $ Total gross loans Allowance for loan losses ) Securities available for sale Noninterest-bearing deposits Total deposits FHLB advances and other borrowings Total shareholders’ equity Balance sheet data, quarterly averages: Total assets $ Total loans Securities available for sale Total interest earning assets Total deposits Advances from FHLB and other borrowings Total shareholders’ equity Statement of operations data, for the three months ended: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income/(loss) before income taxes ) ) Income tax expense/(benefit) ) ) 93 ) Preferred stock dividends and discount accretion — Net income/(loss) available to common stockholders $ $ ) $ ) $ ) $ $ Profitability and other ratios: Return on avg. assets (1) % %) % %) % % Return on avg. equity (1) ) ) Net interest margin (1) Noninterest income to total revenue (2) Noninterest income to avg. assets (1) Noninterest exp. to avg. assets (1) Efficiency ratio (3) Avg. loans to average deposits Securities available for sale to total assets Average interest-earning assets to average interest-bearing liabilities % Asset quality information and ratios: Nonaccrual Loans $ 90+ delinquent loans and OREO (4): 90+ delinquent loans (5) Other real estate owned (OREO) Totals $ Net loan charge-offs $ Allowance for loan losses to nonaccrual loans, net % Allowance for loan losses to total loans 90+ delinquent loans and OREO to total loans and OREO 90+ delinquent loans and OREO to total assets % (1) Ratios are presented on an annualized basis (2) Total revenue is equal to the sum of net interest income before provision and noninterest expense (3) Efficiency ratios are calculated by dividing noninterest expense by the sum of net interest income before provision for loan losses and noninterest income
